NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50323

                Plaintiff-Appellee,             D.C. No. 3:18-cr-04218-LAB-4

 v.

ALAN ROHRBACK, Jr., AKA A.J., AKA               MEMORANDUM*
Alan Ray Rohrback, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Alan Rohrback, Jr., appeals from the district court’s judgment and

challenges the 200-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), 846. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rohrback first contends that, because the record did not show that he

exercised any authority or control over his co-defendant, the district court erred by

imposing a two-level aggravating role adjustment under U.S.S.G. § 3B1.1(c). The

record as a whole, however, supports the inference that Rohrback had authority

over his co-defendant in executing the offense. Accordingly, the district court did

not abuse its discretion by applying the adjustment.1 See United States v. Herrera,

974 F.3d 1040, 1045 (9th Cir. 2020) (stating standard of review and explaining that

“[o]nly guideline applications that are illogical, implausible, or without support in

inferences that may be drawn from facts in the record are an abuse of discretion”

(internal quotations omitted)).

      Rohrback next contends that the 200-month sentence is substantively

unreasonable because the district court placed too much weight on the aggravating

factors and the 180-month sentence it imposed on Rohrback’s co-defendant, and

gave insufficient weight to his mitigating circumstances. The district court did not

abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The court

accounted for Rohrback’s mitigating circumstances when it elected to vary below

the Guidelines range, and the resulting sentence is substantively reasonable in light

of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances.



1
 We disagree with Rohrback’s assertion that the district court used an
impermissible factor to justify the enhancement, thus requiring de novo review.

                                          2                                    19-50323
See Gall, 552 U.S. at 51.

      AFFIRMED.




                            3   19-50323